DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020; 11/05/2021; and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3 the claim reads "risk analysis or risk .  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in line 1 the claim reads " The computer program product of claim 11", it should read " The computer program product of claim 16".  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 1 the claim reads " The computer program product of claim 12", it should read " The computer program product of claim 17".  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 1 the claim reads " The computer program product of claim 11", it should read " The computer program product of claim 16".  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in line 1 the claim reads " The computer program product of claim 14", it should read " The computer program product of claim 19".  Appropriate correction is required.

Claim Interpretation
Regarding claim 4: the claim recites “wherein an encoding process is utilized to provide reasons for the first data point missing from the dataset” for the purpose of examination, this limitation is interpreted to mean that the (encoded) reasons are provided to a subsequent process as seen in FIG. 3, the encoding process included in step S340 provides (encoded) reasons to the combining process of step S350.
If the applicant intends to mean that the encoding process is utilized to determine the reasons or encode determined reasons, then appropriate amendment is required. 
Regarding claims 14 and 19: the claims limitations are similar to those of claim 4; therefore, interpreted in the same manner. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of independent claim 1, under their broadest reasonable interpretation, cover a mental process, mathematical relationships, mathematical formulas or equations, and/or mathematical calculations, except for the generic machine learning model. Independent claim 11 is rejected for similar reasons, except for the generic computer components (“one or more processors” and “memory”).  Independent claim 16 is also rejected for similar reasons, except for the generic processor non-transitory computer readable medium.  Nothing in claims 1, 11 and 16, other than the generic components, precludes the steps from mental process and mathematical concepts.  
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, mathematical relationships, formulas/equations or calculations, except for the recitation of generic computer components, then it falls within the “Mental process” and “Mathematical Concept” grouping of abstract ideas under Mathematical calculations. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1, 11, and 16 are recited at a high-level of generality (i.e., machine learning model, a computer readable medium, and a processor and a memory) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Regarding claim 1 (and also claims 11 and 16), in context of the claim, the limitations:
“importing a dataset with data point values, the dataset being usable for training the machine learning model, one or more of the data point values being associated with one or more features of the machine learning model” is insignificant pre-solution of importing data, and transforming a data set to be usable for training a machine learning model is mathematical calculation. 
“in response to determining that at a first data point value associated with a first feature is missing, imputing a value for the first data point value based on an imputation method selected from a group of imputation options” is a mental process and can be done using a pen and paper. 
“updating the first data point value in accordance with results obtained from applying a selected imputations method” is also a mental process that can b done using a pen and paper.
Therefore, the claim is directed to an abstract idea.
Regarding claim 2: the additional limitations of the claim, including “wherein data statistics are computed to determine that the first data point value is missing” is a mathematical concept/calculation. These limitations do not add significantly more; accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 3: the additional limitations of the claim, including “wherein in response to interaction with a domain expert, it is verified that the first data point value is missing” is a mental process. These limitations do not add significantly more; accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 4: the additional limitations of the claim, including “wherein an encoding process is utilized to provide reasons for the first data point missing from the dataset” is a mathematical concept/calculation. These limitations do not add significantly more; accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 4: the additional limitations of the, including “wherein an encoding process is utilized to provide reasons for the first data point missing from the dataset” is a mathematical concept/calculation. These limitations do not add significantly more; accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 5: the additional limitations of the, including “wherein the provided reasons and the imputed value for the first data point and a corresponding reason for the first data point missing from the dataset are combined” is a mathematical calculation. These limitations do not add significantly more; accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 6: the additional limitations of the, including “wherein the imputation method comprises imputing a value of zero for the first data point” is a mathematical concept. These limitations do not add significantly more; accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 7: the additional limitations of the, including “wherein the imputation method comprises at least one of a column mean value, a column media value, a column mode value, a column minimum value, or a column maximum value for the first data point” is a mathematical concept. These limitations do not add significantly more; accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 8: the additional limitations of the, including “wherein a deep autoencoder is used to impute the value for the first data point” is a generic computer model. These limitations do not add significantly more; accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 9: the additional limitations of the, including “wherein one or more missing or special value handling recommendation modules are utilized to recommend at least one of an imputation method for imputing the value of the first data point and an encoding process for providing the reasons for the first data point missing from the dataset” is a mental process and a mathematical concept. These limitations do not add significantly more; accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claim 10: the additional limitations of the, including “wherein an on-line or off-line recommendation module is used to recommend missing or special value handling methods and hyperparameters, wherein the hyperparameters are used to by an imputation method selected by a user” is a mental process or/and generic computer component and a mathematical concept. These limitations do not add significantly more; accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Regarding claims 12-15: the claims limitations are similar to those of claims 2-5, respectively; therefore, rejected in the same manner as applied above.
Regarding claims 17-20: the claims limitations are similar to those of claims 2-5, respectively; therefore, rejected in the same manner as applied above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (PG-Pub. US 20200089650), hereinafter "Sharma".

Regarding claim 1: 
Sharma teaches: a computer-implemented method for managing missing values in a dataset for a machine learning model, wherein the machine learning model is trained, during a training phase, to learn patterns to correctly classify input data associated with risk analysis or risk predication (¶ [0051] “The application of the trained models to predict the preprocessing and missing value imputation operations (“Target_M” and “Target_P”) to be applied to independent variables in a dataset will now be demonstrated. In this regard, FIG. 7 is a flowchart showing the trained algorithms running on data in a dataset in accordance with certain example embodiments”), the method comprising:
importing a dataset with data point values, the dataset being usable for training the machine learning model, one or more of the data point values being associated with one or more features of the machine learning model (¶ [0051] “…In step S702, the data is loaded. In this example, data concerning credit card applications from the dataset available at https://www.openml.org/d/29 is used. In this dataset, attribute names and values have been changed to meaningless symbols to protect the confidentiality of the data. Sample data from the dataset looks like that shown in the FIG. 8 table.”; ¶ [0052] “In step S704, meta-features of the data are extracted [dataset being usable for training the machine learning model]. This leads to the table shown in FIG. 9”);
in response to determining that at a first data point value associated with a first feature is missing, imputing a value for the first data point value based on an imputation method selected from a group of imputation options (¶ [0051] “…As above, “NaN” represents a missing value, and the dataset has mixed data types (in this case, both categorical and numerical columns).”; ¶ [0052] “In step S704, meta-features of the data are extracted. This leads to the table shown in FIG. 9 [the missing values are determined during the meta features extraction, shown as “NaN” in FIG. 9]. As reflected in step S706 and S708 of FIG. 7, the meta-features are passed through the trained XGBoost models to predict the “Target_M” and “Target_P” operations, i.e., the missing value imputation and preprocessing operations to be applied to each column”);
updating the first data point value in accordance with results obtained from applying a selected imputations method (¶ [0052] “…FIG. 10 shows the output in the form of an augmented version of FIG. 9”).


Regarding claim 2: 
Sharma teaches the method of claim 1 as applied above. 
Sharma further teaches: wherein data statistics are computed to determine that the first data point value is missing (¶ [0051] “…As above, “NaN” represents a missing value, and the dataset has mixed data types (in this case, both categorical and numerical columns).”; ¶ [0052] “In step S704, meta-features of the data are extracted [meta-feature extraction is regarded as computing data statistics under the broadest reasonable interpretation]. This leads to the table shown in FIG. 9 [the missing values are determined during the meta features extraction, shown as “NaN” in FIG. 9]”. Note: the instant application merely discloses in ¶ [0007] “…Data statistics may be computed and to identify the missing values. In one implementation, the missing values identified based on the data statistics may be verified and the missing values may be accordingly updated.”).

Regarding claim 6: 
Sharma teaches the method of claim 1 as applied above. 
Sharma further teaches: wherein the imputation method comprises imputing a value of zero for the first data point (¶ [0012] “Non-numeric data can be processed and then fed to the machine learning algorithms. To treat missing values for a numerical feature (e.g., for a column or independent variable), for example, instances with missing values can be removed; missing values can be replaced with a mean or median value, a value from another instance can be copied, etc.” ; ¶ [0013] “…In terms of missing value imputation, a mean, median, some high value, a mode, a random value occurring in the dataset, etc., may be used.” One skilled in the art may choose to impute with zeros and it is a common practice in the art.).

Regarding claim 7: 
Sharma teaches the method of claim 1 as applied above. 
Sharma further teaches: wherein the imputation method comprises at least one of a column mean value, a column media value, a column mode value, a column minimum value, or a column maximum value for the first data point (¶ [0012] “Non-numeric data can be processed and then fed to the machine learning algorithms. To treat missing values for a numerical feature (e.g., for a column or independent variable), for example, instances with missing values can be removed; missing values can be replaced with a mean or median value, a value from another instance can be copied, etc.” ; ¶ [0013] “…In terms of missing value imputation, a mean, median, some high value, a mode, a random value occurring in the dataset, etc., may be used.” One skilled in the art may choose to impute with zeros and it is a common practice in the art.).

Regarding claims 11-12: the claims limitations are similar to those of claims 1-2, respectively; therefore, rejected in the same manner as applied above.
Regarding claims 16-17: the claims limitations are similar to those of claims 1-2, respectively; therefore, rejected in the same manner as applied above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (PG-Pub. US 20200089650) in view of Neuweg et al. (PG-Pub. US 20140114839), hereinafter "Neuweg".

Regarding claim 3: 
Sharma teaches the method of claim 1 as applied above. 
Sharma does not explicitly teach: wherein in response to interaction with a domain expert, it is verified that the first data point value is missing.
However, in a related field, Neuweg teaches: wherein in response to interaction with a domain expert, it is verified that the first data point value is missing (¶ [0063] “Backing up slightly, FIG. 7 breaks down the historical data 306 that may be introduced into the system 302 [similar to domain expert] via the data source 304…This combination verifies inconsistencies and missing values as well as the existence of outliers”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Neuweg by including: wherein in response to interaction with a domain expert, it is verified that the first data point value is missing in order to exclude some records from the training process and/or some variables will be discarded due to their low discrimination power.
Regarding claims 13 and 18: the claims limitations are similar to those of claim 3, respectively; therefore, rejected in the same manner as applied above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (PG-Pub. US 20200089650) in view of Modarresi et al. (PG-Pub. US 20190215551), hereinafter "Modarresi".

Regarding claim 8: 
Sharma teaches the method of claim 1 as applied above. 
Sharma does not explicitly teach: wherein a deep autoencoder is used to impute the value for the first data point.
However, in a related field, Modaressi teaches: wherein a deep autoencoder is used to impute the value for the first data point (¶ [0057] “The pre-processing module 402 represents functionality to encode the incomplete basis matrix 202 and generate additional data so that values can be imputed for the unknown values 206 using deep learning, e.g., an autoencoder.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Modarresi by including: wherein a deep autoencoder is used to impute the value for the first data point in order to automatically replace missing value using machine learning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pinto (US 20050234697) teaches: ¶ [0072] With reference to FIG. 7, the first step 130 is to determine if the values that are missing, for example, from a categorical variable are non-ignorable, i.e., whether an absence of response is equivalent to an answer of `No`. If so, then the missing value can be replaced 132 without loss of information by `No` or its numerical equivalent. Next, a determination 134 needs to be made whether the values missing from the record are missing at random in a statistical sense. If not, then imputing a missing value may introduce bias so the missing value is not modified 136. Records without missing data may be segregated to avoid loss since for most modeling methods records with missing data for a single predictor variable are ignored. If, on the other hand, the data is missing at random then specific techniques can be applied depending on the type of variable as determined from the metadata of the data dictionary 138. For nominal or ordinal variables a categorical missing data imputation 140 can be made. For continuous variables an interval missing data imputation 142 can be made.
Will Bar (6 Different Ways to Compensate for Missing Values In a Dataset 2019) teaches: ways to impute the missing values before training. 
Wang (Missing Data imputation for Machine learning, 2019) teaches: a missing data imputation method for the classification-type datasets based on the Artificial Neural Network (ANN). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665